DETAILED ACTION
	1.	This action is in response to the application filed on 12/17/20.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, “switches off the active switch unit” (in claim 21) (Examiner note: Applicant’s figures 1-2 show a diode FD and it is well known in the art that a diode device is a passive not active. In addition. There is nothing to control the diode FD to switch off. 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Objections
4.	Claim 21, 24-26 and 27-29 are objected to because of the following informalities: 
Claim 21 recites “absorbs the current in a blocked state of the switch element” should be replaced with “absorbs the current in the blocked state of the switch element”
Claims 24-26 recite “with indirectly or directly determinable voltage value” should be replaced with “with an indirectly or a directly determinable voltage value”; and “by the determined and supplied measured voltage value” should be replace with “by the measured voltage value”
Claims 27-29 recites “by the determined and supplied measured current value” should be replaced with “by the measured current value”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “an active switch unit” in claim 1 is used by the claim to mean “a diode,” while the accepted meaning is “a diode.” The term is indefinite because the specification does not clearly redefine the term. 
Additionally, Applicant’s specification stated that the “active switch unit FD is formed as a diode”. It is well known in the art that “a diode” is a passive device not an active device. Therefore, it is unclear to how the diode is being “active switch unit”. 
Claim 21, the limitation recites “wherein a current flow via the switch element is permitted in the blocked state”. It is unclear to this “current flow” is the same or different as “the current flowing through the inductance during switching period (see previously recited in claim 1)”. 

Claim 21, the limitation recites “switches off the active switch unit” it is unclear to how the diode FD is switch off, since the diode is a passive device not an active device. 
Claim 21, the limitation recites “a current flowing through the inductance for a duration of the overvoltage”. It is unclear to which current is referring to, since there are two previously recited current. E.g. “a current flowing at least partially flow through the inductance during a switching period of the switch element” and “a current flow via the switch element is permitted in the block state of the switch element”. 

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 21-30, 34, 38-40, and 42-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mikami et al. (US 20150146328).
Regarding claim 21: Mikami et al. disclose an input circuit (i.e. figure 1-3) for a power supply (i.e. 1) comprising: 
(i.e. M1) arranged on an input side (i.e. side of Vi); 
an inductance (i.e. 6) arranged in series with the switch element (i.e. M1); and 
an active switch unit (i.e.D1); 
wherein an input voltage (i.e. Vi) is convertible into an output voltage (i.e. Vo) via periodic switching of the switch element (i.e. M1) between a conductive state and a blocked state (i.e. on/off and force off state); 
wherein a current (i.e. figure 3: Ii) flowing at least partially flow through the inductance (i.e. 6) during a switching period of the switch element (i.e. M1), said current (i.e. figure 3: Ii) charging a capacitance (i.e. 7) arranged on an output side (i.e. side at Vo) at which the output voltage (i.e. Vo) is able to be made available; 
wherein the active switch unit (i.e.D1) absorbs (i.e. function of the diode D1) the current (i.e. Ii) in a blocked state (i.e. force off state) of the switch element (i.e. M1); 
wherein a current (i.e. Ii) flow via the switch element (i.e. M1) is permitted in the blocked state (i.e. force off state) of the switch element (i.e. M1) when a predefined breakthrough voltage (i.e. the rated voltage of the transistor switch provided by the manufacture) at the switch element (i.e. M1) is exceeded; 
wherein the switch element (i.e. M1) is switchable into the blocked state (i.e. force off state) upon recognition of an overvoltage (i.e. overvoltage sensed by the function of comparator 8) on the input side (i.e. side of Vi) of the input circuit (i.e. 1); 
wherein the current flow (i.e. Ii) via the switch element (i.e. M1) is relayable to the inductance (i.e. 6) and switches off the active switch unit (i.e. function of the diode during switch M1 turn on and the current Ii is flowing through the inductor 6); and 
(i.e. M1) and the inductance (i.e. 6) are dimensioned (i.e. see connection of M1 and 6) such that, upon occurrence of the overvoltage (i.e. overvoltage sensed by the function of comparator 8), an avalanche energy (i.e. energy occurs during the overvoltage) arises at the switch element (i.e. M1), at which the switch element (i.e. M1) withstands a current (i.e. Ii) flowing through the inductance (i.e. 6) for a duration (i.e. figure 3: during Sa having low signal) of the overvoltage (i.e. overvoltage sensed by the function of comparator 8) (i.e. ¶ 32-61).
Regarding claim 22: (i.e. figure 1-3) wherein the switch element and the inductance are further dimensioned (i.e. see connection of M1 and 6) such that the predefined breakthrough voltage (i.e. the rated voltage of the transistor switch provided by the manufacture) at the switch element (i.e. M1) and the output voltage (i.e. Vo) produce at least one sum value (i.e. figure 3: value of Vo) at which the current (i.e. Ii) through the inductance (i.e. 6), upon occurrence of a maximum overvoltage to be expected, remains below a maximum predefineable value (i.e. figure 3: see Vo and Vo below Th) (i.e. ¶ 32-61).
Regarding claim 23: (i.e. figure 1-3) further comprising: an activation unit (i.e. 4) for activating the switch element such that the switch element is supplied with activation pulses, which alternately place the switch element into the conductive state and the blocked state (i.e. ¶ 32-61).
Regarding claims 24-26: (i.e. figure 1-3) further comprising: a comparator unit (i.e. 8) for recognizing the input-side overvoltage; wherein the comparator unit is suppliable with indirectly or directly determinable voltage value on the input side of the input circuit such that the switch element, if a predefined reference value is exceeded by (i.e. ¶ 32-61).
Regarding claims 27-29: (i.e. figure 1-3) further comprising: a comparator unit (i.e. 8) for recognizing the input-side overvoltage based on a current building up as a consequence; wherein the comparator unit is suppliable with a measured current value determined by via a current sensor (i.e. 8) such that the switch element, if the predefined reference value is exceeded by the determined and supplied measured current value, is placed into the blocked state.
Regarding claim 30: (i.e. figure 1-3) wherein the switch element comprises a semiconductor switch.
Regarding claim 34: (i.e. figure 1-3) wherein the semiconductor switch comprises a switching transistor.
Regarding claim 38: (i.e. figure 1-3) wherein the input circuit include at least buck converter topology.
Regarding claim 39: (i.e. figure 1-3) wherein the active switch unit comprises a diode.
Regarding claim 40: (i.e. figure 1-3) wherein the active switch unit comprises a Schottky diode.
Regarding claim 42: (i.e. figure 1-3) wherein the capacitance arranged on the output side comprises one of (i) a ceramic capacitor, (ii) an electrolytic capacitor and (iii) a plastic film capacitor.
Regarding claim 43: (i.e. figure 1-3) wherein the switch element is arranged in a positive voltage branch of the input circuit.
Regarding claim 44: (i.e. figure 1-3) wherein the switch element is arranged in a negative voltage branch of the input circuit.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Mikami et al. (US 20150146328) in view of Rozman et al. (US 20130221941).
Regarding claim 31: Mikami et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the semiconductor switch comprises a metal oxide field effect transistor based on silicon carbide.
Basler et al. disclose the semiconductor switch comprises a metal oxide field effect transistor based on silicon carbide (i.e. ¶ 11).
 	Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Mikami et al.’s invention with the semiconductor switch as disclose by Rozman et al. in order to provide fast switching times and very low drain to source on-resistances.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Mikami et al. (US 20150146328) in view of Rozman et al. (US 20130221941) and further in view of Basler et al. (US 20170117798).
Regarding claim 32: Mikami et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the semiconductor switch based on silicon carbide has a predefined minimum acceptance capability for the avalanche energy as a characteristic component value.
Basler et al. disclose the semiconductor switch based on silicon carbide has a predefined minimum acceptance capability for the avalanche energy as a characteristic component value (i.e. ¶ 48-54).
 	Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Mikami et al.’s invention with the semiconductor switch as disclose by Basler et al. without losing blocking capability directly after the avalanche breakdown has ceased.

12.	Claims 33 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Mikami et al. (US 20150146328) in view of of Basler et al. (US 20170117798).
Regarding claim 33: Mikami et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the switch element comprises a semiconductor switch and a unit for limiting and accepting the avalanche energy which is arranged in parallel with the semiconductor switch.
(i.e. ¶ 48-54).
 	Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Mikami et al.’s invention with the semiconductor switch as disclose by Basler et al. without losing blocking capability directly after the avalanche breakdown has ceased.
Regarding claim 35: Mikami et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the unit for limiting and accepting the avalanche energy comprises a suppressor diode, especially as a power Zener diode based on silicon.
Basler et al. disclose the unit for limiting and accepting the avalanche energy comprises a suppressor diode, especially as a power Zener diode based on silicon (i.e. ¶ 48-54).
 	Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Mikami et al.’s invention with the semiconductor switch as disclose by Basler et al. without losing blocking capability directly after the avalanche breakdown has ceased.
 Regarding claim 36: Mikami et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the suppressor diode comprises a power Zener diode based on silicon.
Basler et al. disclose the suppressor diode comprises a power Zener diode based on silicon (i.e. ¶ 48-54).
.

13.	Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Mikami et al. (US 20150146328) in view of Basler et al. (US 20170117798) and further in view of Wolf (US 20110116294).
Regarding claim 37: Mikami et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the unit for limiting and accepting the avalanche energy comprises voltage-limiting protective circuitry which comprises at least a capacitance and a diode.
Wolf disclose the switch element comprises a semiconductor switch and a unit for limiting and accepting the avalanche energy which is arranged in parallel with the semiconductor switch (i.e. figure 2).
 	Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Mikami et al.’s invention with the semiconductor switch as disclose by Wolf in order to prevent overvoltage.

14.	Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Mikami et al. (US 20150146328) in view of Yonezawa et al. (US20130099768).
Regarding claim 41: Mikami et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the Schottky diode is formed from silicon carbide.
 Yonezawa et al. disclose the Schottky diode is formed from silicon carbide (i.e. ¶ 20).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Mikami et al.’s invention with diode as disclose by Yonezawa et al., because it provide fast recovery. 

15.	Claims 45-48 are rejected under 35 U.S.C. 103 as being unpatentable over Mikami et al. (US 20150146328) in view of Pion (US 20180191257).
Regarding claim 45: Mikami et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose a rectifier unit arranged on the input side for linking the input circuit to an at least two-phase power supply system.
 Pion disclose a power supply (i.e. figure 1) comprising a rectifier unit arranged on the input side for linking the input circuit to an at least two-phase power supply system.
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Mikami et al.’s invention with the power supply as disclose by Pion in order to ensure operating continuity in spite of losing a phase, there is provided a protection circuit delivering said input voltage from a polyphase energy distribution network having a neutral conductor via a diode rectifier bridge.
Regarding claim 46: Mikami et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose at least one varistor arranged on the input side for limiting overvoltage that occurs.
Pion disclose a power supply (i.e. figure 1) comprising at least one varistor arranged on the input side for limiting overvoltage that occurs.
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Mikami et al.’s invention with the power supply as disclose by Pion in order to ensure operating continuity in spite of losing a phase, there is provided a protection circuit delivering said input voltage from a polyphase energy distribution network having a neutral conductor via a diode rectifier bridge.
Regarding claim 47: Mikami et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the input circuit includes a converter stage which is arranged downstream of said input circuit on the output side, an input voltage of the converter stage being formed by the output voltage of the input circuit made available at the capacitance. 
Pion disclose a power supply (i.e. figure 1) comprising the input circuit includes a converter stage which is arranged downstream of said input circuit on the output side, an input voltage of the converter stage being formed by the output voltage of the input circuit made available at the capacitance.
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Mikami et al.’s invention with the power supply as disclose by Pion in order to ensure operating continuity in spite of 
Regarding claim 48: Mikami et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose wherein the converter stage comprises an electrically isolating converter stage.
Pion disclose a power supply (i.e. figure 1) comprising wherein the converter stage comprises an electrically isolating converter stage.
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Mikami et al.’s invention with the power supply as disclose by Pion in order to ensure operating continuity in spite of losing a phase, there is provided a protection circuit delivering said input voltage from a polyphase energy distribution network having a neutral conductor via a diode rectifier bridge.

Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269. The examiner can normally be reached Flex: M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Nguyen Tran/Primary Examiner, Art Unit 2838